Title: From John Adams to John Jay, 5 November 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster Nov. 5. 1785
          
          The Chevalier De Pinto, Envoy Extraordinary and Minister Plenipotentiary, from Portugal, after a long Absence by Leave of his Court, is lately arrived here from Lisbon: Upon Several Occasions, when I met him, at Court and upon Visits, he told me, that he had orders from his Court to confer with me, upon the Project of a Treaty between the United States and Portugal, but he never descended to Particulars till Yesterday, When he called upon me, and said, that before he left Lisbon, his Court had learn’d that I was in England, and had charged him to enter into Conference with me, concerning that Project of a Treaty, which had been transmitted to his Court by the Comte De Suzi. That the Portugueze Ministry, notwithstanding their high Esteem for their Ambassador in France, knowing that he lived in the Country, and was in distress, did not choose that the negotiation Should be any longer conducted by him, but had committed the Project, to their Envoy at the Court of England, and had instructed him to assure me that the Court of Lisbon was Sincerely desirous of entering into a Treaty of Commerce with the United States of America a Power with which it was more convenient for Portugal to trade with than any other. But there were some Things in the Plan proposed, which were inadmissible, particularly the Americans could never be admitted into the Brazils. it was impossible. it was the invariable Maxim of their Court to exclude all Nations from those Territories, and having himself Served for Some Years as Governor General of one of the Brazils he knew it was a Policy, from which his Court, could never on any Consideration depart. That it was a great Compliment to him to be preferred to the Comte De Luzi for the Conduct of Such a Negotiation. That he made no Pretensions to Such Merit, but readily acknowledged the Superiority of the Ambassador: but it was the Pleasure of his Court, and he had no right to dispute it.
          I answered, that I had no Authority to treat, but in Conjunction with Mr Jefferson, the Minister Plenipotentiary of the United States at the Court of Versailles. That the Full Power to treat with Portugal, was to Mr Jefferson and me jointly: so that I could conclude nothing without his Concurrence, nor carry on any Conferences, without communicating them to him. to this I Supposed he could have no Objection. He said none at all.—
          His first Instruction was he Said, to confer with me concerning the mutual Wants and Several Productions of our Countries which might be the Objects of Commerce. His Countrymen wanted he Said, Grain.— I asked, if they did not want Flour? He said he was not precisely instructed concerning Flour, but they had Mills in Portugal which they wished to employ.— I replied that in every negotiation, I thought there ought to be a mutual Consideration of each others Profits, and Losses, Advantages and Disadvantages, So that the Result might be equitable and give Satisfaction on both Sides. That a Commerce founded upon Compacts made upon this Principle would ever be carried on with more Pleasure, and to better Effect. That We had Mills, which We wished to employ, as well as Portugal, and Mills as costly and as good as those of any nation. in this respect then our Pretensions were mutual and equal. but there were other Particulars, in which without any Benefit to Portugal the Loss to the United States would be very great. The Commodity was more difficult to preserve in Grain than in Flour. it was more exposed to the Insect, and to heat both at home and upon the Passage, by which means the Loss upon Wheat was much greater than that upon Flour. That it would not be equitable then for Portugal to receive Wheat to the Exclusion of Flour. That this was a point of so much Importance that would facilitate the Treaty, and encourage the Commerce, if his Court Should think fit to agree to receive our Flour.
          He Said he had not precise Instructions, but he would write to his Court, particularly upon this Point.— The next Article, wanted by the Portuguese was Lumber, of various sorts particularly Staves for Pipes, in large Quantities. They wanted also ship timber, Pitch Tar and Turpentine, Potash for their Manufactures of Glass, Iron, Masts Yards and Beausprits, Furrs, Ginzeng, and above all Salt Fish. The Consumption of this Article in Portugal he Said was immense and he would avow to me, that the American Salt Fish was preferred to any other, on Account of its Quality. here you, See, Says the Chevalier De Pinto is a Catalogue of Articles, which the Portuguese will want in larger or Smaller Quantities: now what are the Articles You can take in America in Exchange? it behoves my Nation, to enquire, what they can Supply yours with, otherwise the Ballance in your favour may be too ruinous to Us. it happens unluckily for Portugal, that the Americans have no Occasion for our Principal Commodities which are Tobacco, Rice Indigo &c the Produce of the Brazils.
          I replied, that the United States had been used to take considerable Quantities of Madeira, Lisbon and Port Wines, Fruits, Olive Oil Salt &c.— He asked why We could not take Tea, from Lisbon? They imported from the East, large Quantities, and very good. The English East India Company had purchased of them this Year Teas to the amount of forty Thousand Pounds, and he thought they could Sell it to Us cheaper than We bought it elsewhere. They could Supply Us, likewise with all other East India Goods. perhaps We intended to Supply ourselves by a direct Trade to India: he was glad to hear that our first Enterprizes had Succeeded: but if We continued to take any Part of our Consumption from Europe they could Supply Us as cheaply as any other Nation. Sugar too the Produce of the Brazils, they could furnish to Us, of as good quality as English or French and much cheaper. if We should think of Manufactures among ourselves, they could let Us have Wool of the Same quality with the Spanish, and Coton in any quantities We might Want. if We made Chocolate, they could Sell Us Cocoa. indeed they had Woolen Manufactures and could afford Us Cloth as good and cheap as other Nations.
          These were Things I replied in which the Merchants on both Sides Should Speculate. if the United States Should proceed in the Plan already begun of encouraging their own Manufactures, the raw Materials of Wool and Coton would be in demand. and if they persevered in their Measures for encouraging their own Navigation, they would want large Quantities of Hemp, Sailcloth &c from the Baltick. and for what I knew they might find their Account in taking Sugars, Coton, Cocoa &c at Lisbon to carry as Remittances to Petersbourg & stockholm. They might even, upon some occasions purchase Tobacco, Rice & Indigo, for the same Markett as well as the Mediterranean, if that Scæne Should be open to our ships. But all these Things would depend upon the Facilities given to our Commodities by the Treaty. nothing would contribute so much to promote the Trade as their receiving our Flour, without Duties or Discouragements. our ready built Ships too, were an Article of Importance to Us.— He Said he did not know that our ready built ships were prohibited.— I asked if they could not take our White Sperma Cæti Oil, to burn in their Lamps or for any other Uses. He Said no. They had Such an Abundance of Oil, made in the Country of Olives which grow there, that they had no Occasion for their own Sperma Cæti Oil, which they sold to Spain. They had now a very pretty Sperma Cæti Whale Fishery, which they had learned of the New Englanders, and carried on, upon the Coast of Brazil.— I asked if they could not take our Sperma Cæti Candles, and burn them in their Churches? He Said they made Some Wax in Portugal and some in the Brazils, but he would own it was not enough for their Consumption. The surplus they bought in Italy and Barbary at a dear rate.— At length, I observed to the Chevalier, that Portugal abounded in two Articles, which would be extreamly convenient to my fellow Citizens, in which she might always ballance Accounts with Us to our entire satisfaction whether We should take more or less of their other Commodities. these were silver and Gold, than which no kind of Merchandize was in greater demand or had a higher Reputation. The Chevalier thought the Taste of his Countrymen so much like ours that they had rather pay Us in any thing else.
          I added, if the Conduct of the Court of St. James’s Should oblige the United States to make a navigation Act, their Commerce must increase with Portugal.— a navigation Act? Says he, why there is not a Nation in Europe that would Suffer a navigation Act to be made in any other, at this day. The English Navigation Act was made, in times of Ignorance when few Nations cultivated Commerce, and no Court but this understood or cared any Thing about it: but at present all Courts were attentive to it. for his Part if he were Minister in Portugal, he would not hesitate to exclude from her Ports the ships of any Nation that should make Such an Act.— I replied that I did not mean, a Navigation Act against any Nation but this: but if the English persevered in enforcing their Act against Us, We could do no other than make one against them.— The Chevalier said We Should be perfectly in the right. The Courts of Europe had a long time cried out, against this Act of the English. if it were now to begin, it would not be Submitted to.
          This Observation is just, and it may be carried farther. I dont believe the British Navigation Act, can last long. at least I am persuaded, if America has Spirit enough Umbone repellere Umbonem, that all the other Nations will Soon follow her Example. and the Apprehension of this would be alone Sufficient, if thinking Beings governed this Island, to induce them to Silence America, by giving her Satisfaction.— But they rely upon our Disunion, and think it will be time enough, when We Shall have shewn that We can agree.—
          The Chevalier, concluded the Conference, by Saying that he would write to his Court for farther Information and Instructions, and as I understood him for full Powers. but before he went away he said, he had orders from his Court to enquire of me, what were the sentiments of Congress upon the Head of Ministers and Consuls. whether they would Send a Minister and Consul to Lisbon. His Court had a mind to Send Somebody to the United States: but Ettiquette required, that Congress should send in return to Portugal. I answered that in the Project of a Treaty which was in his Possession, there was an Article, that each Party should have a right to send Consuls. so that when the Treaty was concluded, Portugal would be a Liberty to send when she would. As to Ministers I had no Instructions, but there could be no Doubt, that if their Majesties of Portugal thought proper to send an Ambassador of any denomination, he would be received by Congress, with all the respect due to his Character and his sovereign. He said, if there was a Treaty, there ought to be Ministers. I could not answer to this particularly for Want of Instructions: but Congress had as yet but few Ministers abroad, and indeed they had not found many Gentlemen disposed to quit the delights of their own families and Connections, and the Esteem of their Fellow Citizens, for the sake of Serving in Europe. and here ended the Conversation.
          With great Esteem I have the Honour to be / dear sir your most obedient and most / humble servant
          
            John Adams
          
          
            P.S. I forgot to Mention in its Place, that I asked the Chevalier about our ships being admitted to the Portuguese Island of Macao in the East Indies. He Said that would be of Importance to Us, for he did not see how the Commerce with China could be carried on without the Use of that Island as there were certain seasons of the Year when European ships and American too he supposed could not be admitted into Canton. But our ships Should enjoy the Benefit of their Island as fully as any Nation in Europe.
            You will perceive, Sir by this Conference, what is more and more manifest every day. That there is, and will continue a general Scramble for navigation.— Carrying Trade! Ship Building! Fisheries! are the Cry of every Nation: and it will require all the Skill and Firmness of the United States to preserve, a reasonable share even of their own.— They have brought Treaties of Commerce so much into Fashion, that more have been made Since the American War and are now in Negotiation, than had been made for a Century before. Courts which never made one before, are now proposing them to Several others. Portugal is Supposed to be pushing for one with Russia: and if We have heretofore been discouraged and thwarted in any Attempts, it was by those, who meant to be beforehand with Us, in Proposals, which they taught Us to believe it unnecessary and beneath our Dignity make. France does not now think it, beneath her Dignity to propose a Treaty with Russia, nor do French or English Newspapers under the direction of their Courts think it beneath them to fill all Europe with Reports of our Disunion, and of the Want of Power in Congress to make Treaties in order to keep Us back.
            The fatal Policy of obstructing and delaying our Treaties of Commerce, especially with England, has thrown American Merchants into their present Distress, and not only prevented our acquiring fresh Advantages in Trade by the Revolution, but taken from Us many Sources which We enjoyed before.— Our Countrymen, partly from Penury and partly from Fondness, have been too easily drawn into the snare. J. A.
          
        